Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Sunhee Lee at 202-775-7588 on Feb. 23, 2022.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claim 9 is cancelled.  
In claim 1, --and magnesium in a concentration of from 1.0 to 3.0 mM-- has been inserted after the recitation of “from 2.7 to 3.8 mM”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The method of culturing the mesenchymal stem cells under the claimed conditions of in a medium containing calcium in a concentration of from 2.7 to 3.8 mM 2.  In addition, the prior art reference, Chang, does not teach culturing MSCs the claimed conditions.  Additionally, in the Declaration under 37 C.F.R. 1.132 submitted by Dr. Jin Hye Jin, Dr. Jin presents data further demonstrating when mesenchymal stem cells grown in medium containing 3.6 mM calcium and 1.8 mM magnesium under 3% oxygen are administered to an elastase-induced pulmonary emphysema mouse model there is less severe alveolar destruction compared to MSCs cultured under typical conditions of 37°C and 5% CO2 (Remarks pg. 9-12, Declaration pg. 2-5, Supplementary Fig. 1-2).
A terminal disclaimer with regard to U.S. Patent No. 10,307,442 has been filed therefore, the double patenting rejections have been withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-8 and 10 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632